Fourth Court of Appeals
                                     San Antonio, Texas
                                         November 22, 2021

                                        No. 04-21-00505-CV

                            IN THE INTEREST OF J.A.D.B., a Child

                   From the 288th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020PA00164
                      Honorable Charles E. Montemayor, Judge Presiding


                                           ORDER
         In this suit affecting the parent-child relationship case, the trial court signed a final order
on October 13, 2021. A notice of appeal was due on November 2, 2021. See TEX. R. APP. P.
26.1(b), 28.1(b); In re K.A.F., 160 S.W.3d 923, 927 (Tex. 2005). A motion for extension of time
to file the notice of appeal was due on November 17, 2021. See TEX. R. APP. P. 26.3.
        Appellant filed her notice of appeal after the notice was due but within the period to file a
motion for extension of time to file the notice of appeal. See TEX. R. APP. P. 26.3; Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (“[A] motion for extension of time is necessarily
implied when an appellant acting in good faith files a [notice of appeal] beyond the time allowed
by Rule [26.1], but within the fifteen-day period in which the appellant would be entitled to
move to extend the filing deadline under Rule [26.3].”). However, Appellant did not file a
motion for extension of time to file her notice of appeal. See TEX. R. APP. P. 26.3 (citing TEX. R.
APP. P. 10.5(b)).
      Nevertheless, under Verburgt, we imply a motion for extension of time, In re E.K.C., 486
S.W.3d 614, 616 (Tex. App.—San Antonio 2016, no pet.) (citing Verburgt, 959 S.W.2d at 617),
but Appellant must reasonably explain the need for the extension, see In re J.R.M., No. 05-17-
00471-CV, 2017 WL 2492630, at *1 (Tex. App.—Dallas June 9, 2017, no pet.) (mem. op.).
         We ORDER Appellant to show cause in writing within TEN DAYS of the date of this
order why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P.
10.5(b) (requirements for a motion for extension of time); Garcia v. Kastner Farms, Inc., 774
S.W.2d 668, 670 (Tex. 1989) (reasonable explanation); TEX. R. APP. P. 42.3(a). If Appellant
fails to respond as ordered, the appeal will be dismissed. See id. R. 42.3(c) (dismissal for failure
to comply with court order).
       All other appellate deadlines are SUSPENDED pending further order of this court.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court